PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/073,778
Filing Date: 28 Jul 2018
Appellant(s): DUCHATEAU et al.



__________________
Salvatore J. Arrigo
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/13/2021.

(1) 	Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/02/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
(i)	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for New Matter was withdrawn due to the cancellation of claim 56.
(ii)	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, was withdrawn due to the cancellation of claim 54.
(iii)	The rejection under 35 U.S.C. 103 as being unpatentable over Prieve et al (US 2018/0221402) in view of Bloom et al (Molecular Therapy 21:1889-1897, 2013; IDS) and further in view of Stayton et al (US 8,822,213) was withdrawn due to the cancellation of claim 54.

(2) 	Response to Argument
I.	With respect to the rejection under 35 U.S.C. 102(a)(2) as being anticipated by Prieve et al (US 2018/0221402), following are Appellant’s arguments and Examiner’s responses.
Appellant argued that Appellant’s claims are directed to a particular successful combination of molecules as shown in Example 2 of the specification, and in contrast the cited Prieve reference does not disclose this specific combination or that it works.  Appellant argued that the sections relied by the Examiner are in many different parts of the reference and the reference does not indicate that these specific limitations should be combined together to generate Appellant’s particular successful combination of molecules in a method for delivering a in vivo.  Appellant also argued the Examiner picks the Prieve reference’s disclosures from laundry lists in many disparate parts of the reference to arrive at the presently claimed invention, and the Prieve reference does not disclose the elements of the claims arranged as in the claims.  Appellant cited Net MoneyIN, Inc., 545 F.3d at 1369, in Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452 (Fed.Cir.1984), in Ecolochem, Inc. v. Southern California Edison Co., 227 F.3d 1361 (Fed. Cir. 2000), and In re Arkley, 59 C.C.P.A. 804, 455 F.2d 586, 587 (C.C.P.A. 1972) to argue that the prior art had to show the claimed invention arranged or combined in the same way as recited in the claim in order to anticipate.
First, the instant claims are directed to a method for delivering a sequence-specific endonuclease to a cell (e.g., a liver cell) in vivo, comprising: intravenously injecting a capsule into the blood circulation of a patient; wherein said capsule comprises an endonuclease, wherein said endonuclease is a homing endonuclease, a zinc finger nuclease, a TALE-Nuclease (elected species) or a MegaTAL-endonuclease, in RNA form that cleaves any target gene sequence; wherein said capsule further comprises at least one biodegradable matrix comprising at least a core hydrophobic domain, wherein said core hydrophophic domain is a biodegradable conjugate of hydrophobic monomers and wherein said hydrophobic monomers are ionized cationic lipid 1,2-dilinoleyloxy-3-dimethylaminopropane (DLinDMA), and a proximal polar domain to favor interactions with water molecules, wherein said hydrophobic monomers are mixed with PEG-lipids to form said polar domain, such that particles encapsulating said endonuclease reagent of 50 to 100 nm diameter range are formed; and wherein said particle delivers said sequence-specific endonuclease to a cell in vivo and said sequence-specific endonuclease cleaves the target gene sequence in said cell. 
Second, Appellant failed to point out specifically which limitation in independent claim 46 that the Prieve reference does not teach.  The Prieve reference teaches clearly and explicitly a method for delivering a therapeutic agent, including an mRNA encoding the component of a gene editing system (e.g., TALENs, Cas9 and guide RNA of CRISPR-Cas9 system) that disrupts or corrects a gene associated with a disease such as liver cancer, hepatitis and liver fibrosis, to the cytosol of a cell (e.g., a hepatocyte or a liver cell) in a subject comprising administering (e.g., via intravenous) to the subject an effective amount of a lipid nanoparticle comprising the therapeutic agent, wherein the lipid nanoparticle is less than 200 nm in size (e.g., between about 30 nm to about 150 nm) and comprising: (i) a cationic lipid, including an ionizable cationic lipid such as DLinDMA, DLin-MC3-DMA; (ii) a helper lipid; and (iii) a polyethyleneglycol-lipid conjugate such as DMPE-PEG, PEG-DMG, PEG-DSG (see at least Summary of the Invention; particularly paragraphs [007]-008], [0011], [0015] and [0091]).

    PNG
    media_image2.png
    552
    515
    media_image2.png
    Greyscale

Fig. 3 in the Prieve reference schematically depicts a proposed a mechanism of action for delivery of an mRNA to the cytosol of a target cell using a membrane-destabilizing polymer in a first nanoparticle and a second nanoparticle that is LNP (lipid nanoparticle) encapsulating the mRNA (represented by a wiggly line); and it is believed that the polymer and the mRNA/LNP nanoparticles co-localize in the same  intracellular vesicle (e.g., endosome) of the target cell, where the membrane-destabilizing polymer triggers release of the mRNA into the cytosol for translation into the protein.  The LNP that encapsulates the mRNA has the cationic lipid component (i), the helper lipid component (ii), and the polyethyleneglycol-lipid conjugate the cationic lipid is an ionizable cationic lipid such as, e.g., Dioctadecyldimtheylammonium bromide (DDAB), 1,2-dilinoleyloxy-3-dimethylaminopropane (DLinDMA), 2,2-dilinoley-4-(2dimethylaminoethyl)-[1,3]-dioxolane (DLin-KC2-DMA)” (page 1, last incomplete sentence in paragraph [0008]), and “In certain embodiments, a lipid nanoparticle as above comprises an ionizable cationic lipid, typically in lieu of any permanently charged cationic lipid…In certain embodiments, ionizable cationic lipids have a pKa of the protonatable group in the range of about 4 to about 11.  Most preferred is a pKa of about 4 to about 7, because these lipids will be cationic at a lower pH formulation stage, while particles will be largely (though not completely) surface neutralized at physiological pH around pH 7.4.  One of the benefits of this pKa is that at least some nucleic acid associated with the outside surface of the particle will lose its electrostatic interaction at physiological pH and be removed by simple dialysis; thus greatly reducing the particle’s susceptibility to clearance” (paragraph [0242]).  With respect to a therapeutic agent, Prieve et al also stated clearly “In other embodiments, the therapeutic agent is a component of a gene editing system that disrupts or corrects a gene associated with a disease.  In some embodiments, the component of the gene editing system is a polynucleotide (e.g., an mRNA) encoding a nuclease.  Particularly suitable nucleases include zinc finger nucleases (ZFNs), transcription activator-like effector nucleases (TALENs), CRISPR-associated protein 9 (Cas9), and engineered meganucleases” (paragraph [0091]).  With respect to the size of lipid nanoparticles, Prieve et al also stated explicitly “In some embodiments, a lipid nanoparticle is less than about 200 nm in size.  For example, the lipid nanoparticle may be from about 30 nm and about 150 nm in size.  In certain variations, the size of the lipid nanoparticle (e.g., between about 30 nm and about 150 nm) facilitates delivery to the liver by an enhanced permeation and retention effect” (paragraph [0251]).  Moreover, the Prieve reference also demonstrated 
Accordingly, the cited paragraphs on a therapeutic agent, an ionizable cationic lipid, a polyethyleneglycol-lipid conjugate, diameter size and route of administration in the 102(a)(2) rejection of record are all related to a lipid nanoparticle (LNP) encapsulating a therapeutic mRNA to be delivered into the cytosol of a target cell as depicted in Fig. 3 of the Prieve reference.  The examiner did not pick and choose unrelated elements from disparate parts of the Prieve reference and combine those unrelated elements to arrive at the presently claimed method.  The teachings of the Prieve reference meet all limitations of the instant claims.  It is also noting that the Prieve reference does not have to provide a working example using the disclosed lipid nanoparticle encapsulating an mRNA encoding a TALEN targeting a target gene sequence in a cell in vivo in order to describe the present invention as claimed broadly.
Third, with respect to the case laws cited by Appellant the examiner noted that their fact patterns are not the same as those in the instant case, particularly the clear and explicit teachings of the Prieve reference as discussed extensively above.

II.	With respect to the rejection under 35 U.S.C. 103 as being unpatentable over Prieve et al (US 2018/0221402) in view of Bloom et al (Molecular Therapy 21:1889-1897, 2013; IDS), following are Appellant’s arguments and Examiner’s responses.
Appellant argued that the cited references do not teach or suggest that Appellant’s combination work since Prieve et al did not administer RNAs encoding exonucleases to cells in vivo nor did Bloom et al.  Accordingly, the cited references cannot provide an expectation of success, and the Examiner failed to articulate reasoning how an ordinary skilled artisan would have arrived at the presently claimed invention with an expectation of success based on the combined teachings of Prieve et al and Bloom et al.  Appellant also argued that the Examiner has 
First, an embodiment of the instant claims are directed to a method for delivering a TALE-nuclease (elected species) in RNA form that cleaves a target gene sequence in the cccDNA of HBV in a cell such as a liver cell in vivo by intravenously injecting into a patient 50-100-nm capsule particles comprising the TALE-nuclease RNA, at least one biodegradable matrix comprising at least a core hydrophobic domain comprising ionized cationic lipid DLinDMA and PEG-lipids.  Additionally, none of the claims is directed to the inactivation of Factor VII gene by a TALEN, let alone the use of any particular engineered TALEN pairs.
Second, the Bloom reference was cited mainly to supplement the primary Prieve reference on the limitation of “wherein said target gene sequence is in the cccDNA of HBV” recited in dependent claim 58.
Third, with respect to the issue of expectation of success please note that primary Prieve reference already taught clearly and explicitly a method for delivering a therapeutic agent, including an mRNA encoding the component of a gene editing system (e.g., TALENs, Cas9 and guide RNA of CRISPR-Cas9 system) that disrupts or corrects a gene associated with a disease such as liver cancer, hepatitis and liver fibrosis, to the cytosol of a cell (e.g., a hepatocyte or a liver cell) in a subject comprising administering (e.g., via intravenous) to the subject an effective amount of a lipid nanoparticle comprising the therapeutic agent, wherein the lipid nanoparticle is less than 200 nm in size (e.g., between about 30 nm to about 150 nm) and comprising: (i) a cationic lipid, including an ionizable cationic lipid such as DLinDMA, DLin-MC3-DMA; (ii) a helper lipid; and (iii) a polyethyleneglycol-lipid conjugate such as DMPE-PEG, PEG-DMG, PEG-DSG.  Additionally, the Prieve reference also did not teach explicitly that the target gene sequence to be cleaved by a TALEN is in the cccDNA of HBV in a liver cell, before the effective filing date of the present application (02/26/2016), Bloom et al already engineered TALENs that target four conserved and HBV-specific sites within the viral genome, and demonstrated that the TALENs with cognate sequences in the S or C ORFs efficiently disrupted at the intended sites and suppressed markers of viral replication in cultured HepG2.2.15 cells and in vivo (see at least Abstract).  Bloom et al also stated clearly “These findings are the first to demonstrate a targeted nuclease mediated disruption of HBV cccDNA.  Efficacy in vivo also indicates that these engineered nucleases have potential for use in treatment of chronic HBV infection” (last two sentences of the Abstract).  As set forth in the 103 rejection of record, it would it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Prieve et al by also utilizing at least an effective amount of a lipid nanoparticle comprising mRNAs encoding engineered TALENs of Bloom et al that target HBV-specific sites to disrupt HBV cccDNA in an infected liver cell of a patient.  Moreover, the state of the prior art before the effective filing date of the present application (02/26/2016) in the form of the Akinc article (Molecular Therapy 18: 1357-1364, 2010) already demonstrated that ionizable lipid nanoparticles (iLNPs) have proven to be highly efficient carriers of siRNAs to hepatocytes in vivo via intravenous injection; and apolipoprotein E (apoE) acts as an endogenous targeting ligand for ionizable LNPs such as the exemplary ionizable LNPs comprised of DLin-KC2-DMA, DSPC, cholesterol and PEG-DMG for hepatocellular uptake in both in vitro and in vivo (Abstract; sections titled “ApoE enhances uptake of and gene silencing by iLNPs in vitro”, “In vivo activity of iLNP is ApoE dependent” and “iLNP and cLNP formulations”; and Figs.1-2); and Zhang et al (US 2014/0179770) also taught at least methods for manipulation of sequences ex vivo or in vitro or in a subject via intravenous administration components of a sequence-specific endonuclease CRISPR-Cas system (e.g., type II CRISPR-Cas system) in the form of RNAs encapsulated in about 70nm-diameter lipid nanoparticles (LNPs) comprising DLinDAP, DLinDMA, DLinK-DMA, and DLinKC2-DMA with cationic lipid:DSPC:CHOL:PEGS-DMG/PEG-C-DOMG at 40:10:40:10 molar ratios (paragraphs [0225]-[0228], [0239]) or in about 80-100nm SNALP liposomes comprised of Cholesterol/D-Lin-DMA/DSPC/PEG-C-DMA in the 48:40:10:2 molar ratio (paragraphs [0269]-[0270].   Accordingly, based on the state of the prior art before the effective filing date of the present application (02/26/2016), an ordinary skilled artisan would have a “reasonable” expectation of success in light of the teachings of Prieve et al and Bloom et al as set forth in the 103 rejection of record, coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
Fourth, it is improper to require either the Prieve reference or the Bloom reference to provide an actual working example, and totally disregard the state of the prior art before the effective filing date of the present application (02/26/2016).  Please also note that the standard under 35 U.S.C. 103 is a “reasonable” expectation of success and not certainty.  Once again, please refer to the state of the prior art as discussed in the preceding paragraph.  
Fifth, as for Appellant’s impermissible hindsight reconstruction, Examiner would like to recite a paragraph from in re Oetiker, 977, F.2d 1443, 1448 (Fed. Cir. 1992).
"[T]here must be some teaching, reason, suggestion, or motivation found "in the prior art" or "in the prior art references" to make a combination to render an invention obvious within the meaning of 35 U.S.C. 103 (1998).  Similar language appear in a number of opinions and if taken literally would mean that an invention cannot be held to have been obvious unless something specific in a prior art reference would lead an inventor to combine the teachings therein with another piece of prior art.  This restrictive understanding of the concept of obviousness is clearly wrong….  While there must be some teaching, reason, suggestion, or motivation to combine existing elements to produce the claimed device, it is not necessary that the cited references or prior art specifically suggest making the combination….  In sum, it is off the mark for litigants to argue, as many do, that an invention cannot be held to have been obvious unless a suggestion to combine the prior art teachings is found in a specific reference."

Although the cited artisans do not specifically point out a motivation to in their disclosure, an ordinarily skilled artisan would have been able to identify the need for the combination of the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Please refer to the motivation/rationale for combining the Prieve reference and the Bloom reference as already noted above.
Sixth, with respect to “unexpected” results by the citation of certain paragraphs in Example 2 of the specification, it is noting that Example 2 merely disclosed in vivo targeting of Factor VII gene into the genome of liver cells in mice via intravenous injection of mRNA transcripts encoding the most efficient TALEN monomer pairs targeting Factor VII gene that are encapsulated in 80-nm-diameter nanoparticles comprised of ionizable cationic lipid DLinDMA and PEG-lipids.  However, none of the instant claims is directed to the inactivation of Factor VII gene and/or the use of any particular engineered TALEN pairs, let alone a pair of the most efficient TALENs targeting Factor VII gene.  Moreover, any unexpected result must be commensurate with the scope of the claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/QUANG NGUYEN/
Primary Examiner, AU 1633.





/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633                                                                                                                                                                                                        

/MINDY G BROWN/Supervisory Patent Examiner, Art Unit 1636                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.